 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   HERBERT JOHNSON,                                     Case No.: 3:18-cv-02553-JAH-BGS
     CDCR #P-60805,
12
                                         Plaintiff,       ORDER:
13
                          vs.                             1) DENYING PLAINTIFF LEAVE
14
                                                          TO PROCEED IN FORMA
15                                                        PAUPERIS AS BARRED BY
     Lt. H. FERREL, et al.,                               28 U.S.C. § 1915(g)
16
                                      Defendants.         (ECF Nos. 2, 3)
17
                                                          AND
18
19                                                        2) DISMISSING CIVIL ACTION
                                                          WITHOUT PREJUDICE FOR
20
                                                          FAILURE TO PAY FILING FEE
21                                                        REQUIRED BY 28 U.S.C. § 1914(a)
22
23         HERBERT JOHNSON (“Plaintiff”), currently incarcerated at Richard J. Donovan
24   Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se, has filed a
25   civil rights Complaint. (See Compl., ECF No. 1.)
26         Plaintiff’s pleading is comprised of only one page that invokes jurisdiction pursuant
27   to 42 U.S.C. § 1983, and includes a caption listing the former Warden of RJD, several
28   correctional officials, a doctor, and a librarian as Defendants. (Id. at 1.) But he includes no
                                                      1
                                                                                3:18-cv-02553-JAH-BGS
 1   facts or demand for relief whatsoever. See Fed. R. Civ. P. 8(a) (“A pleading that states a
 2   claim for relief must contain: … (2) a short and plain statement of the claim showing that
 3   the pleader is entitled to relief; and (3) a demand for the relief sought….”).
 4         Plaintiff has also not prepaid the civil filing fee required by 28 U.S.C. § 1914(a);
 5   instead, he has submitted two copies of his Prisoner Trust Account Statements, which the
 6   Court construes to be a request to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C.
 7   § 1915(a).1 (See ECF Nos. 2, 3.)
 8   I.     Request to Proceed IFP
 9         A.     Standard of Review
10         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
11   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
12   an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a
13   filing fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
14   § 1915(a)(3)(b), Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
15   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”)
16   amended section 1915 to preclude the privilege to proceed IFP:
17         . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
           detained in any facility, brought an action or appeal in a court of the United
18
           States that was dismissed on the grounds that it is frivolous, malicious, or fails
19         to state a claim upon which relief can be granted, unless the prisoner is under
           imminent danger of serious physical injury.
20
21   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
22   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
23
24   1
       “Courts have a duty to construe pro se pleadings liberally, including pro se motions as
25   well as complaints.” Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003)
     (citing Zichko v. Idaho, 247 F.2d 1015, 1020 (9th Cir. 2001)). However, conclusory
26   allegations unsupported by facts are insufficient to state a claim under section 1983. Jones
27   v. Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The plaintiff must
     allege with at least some degree of particularity overt acts which defendants engaged in
28   that support the plaintiff’s claim.” Id. (internal citation omitted).
                                                   2
                                                                                3:18-cv-02553-JAH-BGS
 1          “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
 2   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
 3   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
 4   suits may entirely be barred from IFP status under the three strikes rule[.]”). The objective
 5   of the PLRA is to further “the congressional goal of reducing frivolous prisoner litigation
 6   in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997). “[S]ection
 7   1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
 8   the statute’s effective date.” Id. at 1311.
 9          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
10   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
11   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
12   styles such dismissal as a denial of the prisoner’s application to file the action without
13   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008);
14   see also El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (noting that when
15   court “review[s] a dismissal to determine whether it counts as a strike, the style of the
16   dismissal or the procedural posture is immaterial. Instead, the central question is whether
17   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’”)
18   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)).
19          Once a prisoner has accumulated three strikes, he is prohibited by section 1915(g)
20   from pursuing any other IFP civil action or appeal in federal court unless he alleges he is
21   facing “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes,
22   493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP complaints which “make[] a
23   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at
24   the time of filing.”).
25          B.     Discussion
26          As an initial matter, the Court has reviewed Plaintiff’s Complaint and has
27   determined it does not contain any “plausible allegations” which suggest he “faced
28   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at
                                                   3
                                                                               3:18-cv-02553-JAH-BGS
 1   1055 (quoting 28 U.S.C. § 1915(g)). In fact, Plaintiff’s Complaint contains no facts at all.
 2   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he pleading standard Rule 8
 3   announces does not require ‘detailed factual allegations,’” but it nevertheless “demands
 4   more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.”) (quoting Bell
 5   Atlantic Corp., v. Twombly, 550 U.S. 544, 555 (2007)). And while the Court “ha[s] an
 6   obligation where the petitioner is pro se, particularly in civil rights cases, to construe the
 7   pleadings liberally and to afford the petitioner the benefit of any doubt,” Hebbe v. Pliler,
 8   627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1
 9   (9th Cir. 1985)), it may not “supply essential elements of claims that were not initially
10   pled.” Ivey v. Board of Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir.
11   1982).
12         The Court may, however, take judicial notice of its own records, see Molus v. Swan,
13   Civil Case No. 3:05-cv-00452–MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22,
14   2009) (citing United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986));
15   Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and
16   “‘notice of proceedings in other courts, both within and without the federal judicial system,
17   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d
18   1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th
19   Cir. 2002)).
20         Based on a review of its own dockets and other court proceedings available on
21   PACER, the Court finds that Plaintiff Herbert Johnson, identified as CDCR #P-60805,
22   while incarcerated, has brought more than three prior civil actions and appeals which were
23   dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
24   which relief may be granted. See 28 U.S.C. § 1915(g). They are:
25         1)    Johnson v. Deputy Malone, et al., Civil Case No. 2:10-cv-01611-GHK-
           RNB (C.D. Cal. April 26, 2010) (Report and Recommendation (“R&R”) to
26
           Dismiss First Amended Complaint for failure to state a claim pursuant to 28
27         U.S.C. § 1915(e)(2) and § 1915A(b)) (ECF No. 9); (C.D. Cal. June 4, 2010)
           (Order Adopting R&R) (ECF No. 11) (strike one);
28
                                                   4
                                                                               3:18-cv-02553-JAH-BGS
 1         2)    Johnson v. Walker, et al., Civil Case No. 3:12-cv-00841-LAB-RBB
           (S.D. Cal. June 26, 2012) (Order Dismissing Civil Action as Frivolous
 2
           pursuant to 28 U.S.C. § 1915A(b)(1) and Denying Motion to Proceed IFP as
 3         Moot) (ECF No. 11) (strike two);
 4
           3)    Johnson v. Walker, et al., Civil Case No. 3:12-cv-01837-CAB-BGS
 5         (S.D. Cal. Aug. 7, 2012) (Order Dismissing Civil Action as Frivolous
           pursuant to 28 U.S.C. § 1915A(b)(1)) (ECF No. 18) (strike three); and
 6
 7         4)    Johnson v. Millard, et al., Civil Case No. 3:11-cv-01691-JAH-NLS
           (S.D. Cal. Sept. 5, 2012) (Orders Adopting R&Rs to Grant Defendants’
 8
           Motions to Dismiss for failure to state a claim pursuant to Fed. R. Civ. P.
 9         12(b)(6)) (ECF Nos. 37, 38); (S.D. Cal. Feb. 11, 2013) (Order Dismissing
           Action) (ECF No. 41)) (strike four).2
10
11         Accordingly, because Plaintiff has, while incarcerated, accumulated more than three
12   “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he faced
13   imminent danger of serious physical injury at the time he filed his Complaint, he is not
14   entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
15   Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
16   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
17   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
18   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
19   itself a matter of privilege and not right.”).3
20
21
     2
       See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“A prisoner may not avoid
22   incurring strikes simply by declining to take advantage of [an] opportunity to amend.”).
23
     3
      Plaintiff has filed two other civil rights actions in the Southern District in which he was
24   also denied leave to proceed IFP pursuant to 28 U.S.C. § 1915(g). See Johnson v. Paramo,
25   et al., Civil Case No. 3:16-cv-00723 BEN (RBB) (S.D. Cal. July 18, 2016) (Order Denying
     Motions to Proceed IFP and to Appoint Counsel as barred by 28 U.S.C. § 1915(g) and
26   Dismissing Civil Action for Failure to Pay Filing Fee as Required by 28 U.S.C. § 1914(a))
27   (ECF No. 5); and Johnson v. CDC Medical, et al., Civil Case No. 3:13-cv-2498-JLS-BLM
     (S.D. Cal. Oct. 24, 2013) (Order Denying Motion to Proceed IFP as Barred by 28 U.S.C.
28   § 1915(g) and Dismissing Case for Failure to Pay Filing Fee as Required by 28 U.S.C.
                                                       5
                                                                               3:18-cv-02553-JAH-BGS
 1   II.   Conclusion and Order
 2         For the reasons set forth above, the Court:
 3         (1)    DENIES Plaintiff leave to Proceed IFP (ECF Nos. 2, 3) as barred by 28
 4   U.S.C. § 1915(g);
 5         (2)    DISMISSES this civil action sua sponte without prejudice for failing to
 6   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a);
 7         (3)    CERTIFIES that an IFP appeal from this Order would be frivolous and
 8   therefore, not taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
 9         (4)    DIRECTS the Clerk of the Court to close the file.
10         IT IS SO ORDERED.
11
12   Dated: January 31, 2019
13                                                Hon. John A. Houston
                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
     § 1914(a)) (ECF No. 4). And while Plaintiff appealed Judge Sammartino’s Order in Civil
26   Case No. 3:13-cv-2498-JLS-BLM, the Ninth Circuit denied Plaintiff leave to proceed IFP
27   on appeal “because the USDC correctly determined that appellant has had three or more
     prior action or appeals dismissed as frivolous, malicious, or for failure to state a claim upon
28   which relief may be granted.” (ECF No. 9) (USCA Case No. 13-57086).
                                                    6
                                                                                 3:18-cv-02553-JAH-BGS
